Citation Nr: 1342930	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972, to include service in Vietnam from September 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 RO decision. 

This case was remanded in January 2013 for additional development; it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.

The Veteran and his friend presented sworn testimony during a November 2011 hearing on appeal before a Veterans Law Judge who is no longer at the Board.  The Veteran was sent a letter in November 2013, informing him that he had the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2013).  The VA received his reply on November 20, 2013, indicating that he wished to have another hearing before a Veterans Law Judge via videoconference.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested. 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Videoconference hearing before a Veterans Law Judge to be held at the RO at the next available opportunity. Any indicated development should be undertaken in connection with this hearing request. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


